Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
“Claim . . .  20 have been objected to for minor informalities. Claim amendments have been submitted herewith to correct the informalities in the claims identified by the Office” (Applicant’s remarks of 9/7/22, p. 11).  Based upon figs. 15-20, the valve 450 and the filter 460 are fluidly positioned between the pump 440 and the inlet port 126 (and not between the pump 440 and the vapor outlet port 125 as amended claim 20 requires).
Claim Objections
Claims 11 and 17-20 are is objected to because of the following informalities: 
a.	Claim 11, line 2; and Claim 17, line 12, “extending” should be “each extending”; and
b.	Claim 20, lines 1-3, “at least one of a valve or a filter fluidly coupled to the pump and the vapor outlet port, wherein the least one of the valve or the filter is fluidly positioned between the pump and the vapor outlet port” be “at least one of a valve or a filter fluidly coupled to the pump and the inlet port, wherein the least one of the valve or the filter is fluidly positioned between the pump and the inlet port”.
 Appropriate correction is required.
	REASONS FOR ALLOWANCE
Claims 1-20 are allowed due to the current applicant amendments and reasons indicating allowable subject matter set forth in the previous office action.
Conclusion
This application is in condition for allowance except for the following formal matters: Claims
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  9/10/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835